GRAVES, C. J.
I concur with tbe amended opinioii of Fabis, J., filed in Banc, with one reservation, which I will state later. That instruction numbered 5 for tbe plaintiff is erroneous, I have no doubt. This instruction undertakes to tell tbe jury what they should do, under the terms of tbe Federal statute, in tbe event they found that deceased was guilty of negligence which contributed to bis -death. It is an instruction which defines tbe duty of tbe jury under tbe statute. Instead of telling tbe jury that they must reduce tbe total damages suffered in tbe event there was found negligence upon the part of deceased, tbe instruction leaves it solely with the jurors as to whether they will or will not reduce tbe total damages. As shown by Fabis, J., tbis is not tbe meaning of tbis statute. If there was contributory negligence tbe total damages *689must be reduced under the statute, and in the manner designatéd in the statute.
Nor is there substance in the claim that this instruction numbered 5 is mere non-direction and not misdirection. As an instruction it is a declaration of the meaning of this statute (Section 3 of the Federal Employer’s Liability Act), and for that reason is a misdirection and not a non-direction of the jury. In other words, having in view the act under which the suit is brought, it undertakes to tell the jury what (duty this law imposed upon the jury' in the event contributory negligence was found. The instruction wrongfully states that duty, and is clearly a mis-direction upon a most vital issue in the case. So that upon this, question I have had no trouble.
The question which has troubled me more, is whether or not there is any substantial evidence showing that the deceased was about his master’s work at the time of the accident. But as the case should be reversed for the error in the instruction, supra, it may be this phase of the case can be strengthened upon retrial. With a reservation upon this point, I concur in the views expressed by Paris, J., in the amended opinion filed in this court by him.
Woodson, J., concurs in these views.